      Case 1:19-cr-02032-SMJ          ECF No. 130     filed 01/24/20   PageID.425 Page 1 of 3




1                             Lorinda Meier Youngcourt
                              Trial Attorney, WA Bar 50988
                              Federal Defenders of Eastern WA & ID
2                             10 North Post, Suite 700
                              Spokane, WA 99201
3                             (509) 624-7606
                              Lorinda_Youngcourt@fd.org
4                             Counsel for James Dean Cloud


5

6
                              UNITED STATES DISTRICT COURT
7
                          EASTERN DISTRICT OF WASHINGTON
8

9
     UNITED STATES OF AMERICA,
10
                 Plaintiff,                           Case No. 1:19-cr-02032-SMJ-1
11
            v.                                        MOTION FOR UNREDACTED DISCOVERY
12
     JAMES DEAN CLOUD,
13
                 Defendant.
14

15

16

17

18         JAMES DEAN CLOUD, by counsel, Lorinda Meier Youngcourt, moves the

19   Court to order the United States Government to provide unredacted discovery.

20

21
     MOTION FOR UNREDACTED DISCOVERY - 1
         Case 1:19-cr-02032-SMJ   ECF No. 130     filed 01/24/20   PageID.426 Page 2 of 3




1            The government charged Mr. Cloud with Assault with a Dangerous Weapon

2    on an Indian Reservation on June 10, 2019. ECF No. 1. The next day, the Grand

3    Jury returned an indictment charging Mr. Cloud with a Carjacking, under 18 U.S.C.

4    §2119, and Brandishing a Firearm During a Crime of Violence, under 18 U.S.C.

5    §924(c)(1)(A)(i), and (ii). ECF. No. 17. If found guilty of count 2 the maximum

6    penalty is life imprisonment. ECF No. 19.

7            Mr. Cloud’s defense team was recently advised by the government that a

8    superseding indictment is expected in early February of 2020 which will add charges

9    and an additional co-defendant.

10           The government has provided over 10 gigabytes of discovery including 8,000

11   pages of written discovery, numerous photographs, and audio files. There are

12   redactions throughout the documents provided. The redactions make it difficult and

13   in some instances impossible for counsel and Mr. Cloud to understand the evidence

14   and prepare his defense.

15           There is no provision in Federal Rule of Criminal Procedure 16 or LCrR 16

16   which provides for the provision of redacted discovery. In order for Mr. Cloud to

17   receive the effective assistance of counsel in preparation of his defense he must be

18   provided discovery which is not redacted1.

19

20   1Mr. Cloud concedes that Weatherford v. Bursey, 97 S.Ct. 837, 846 (1977) states, “There
     is no general constitutional right to discovery in a criminal case.”
21
     MOTION FOR UNREDACTED DISCOVERY - 2
      Case 1:19-cr-02032-SMJ      ECF No. 130     filed 01/24/20   PageID.427 Page 3 of 3




1    Dated: January 24, 2020

2                                             /s/Lorinda Meier Youngcourt
                                              Lorinda Meier Youngcourt
3                                             Federal Defenders of Eastern WA & ID
                                              10 North Post, Suite 700
4                                             Spokane, WA 99201
                                              (509) 624-7606
5                                             Lorinda_Youngcourt@fd.org

6
                                     Certificate of Service
7
           I certify that on January 24, 2020, I electronically filed the foregoing with the
8
     Clerk of the Court using the CM/ECF System, which will notify Assistant United
9
     States Attorneys Thomas J. Hanlon and Richard Cassidy Burson.
10
                                              /s/Lorinda Meier Youngcourt
11                                            Lorinda Meier Youngcourt
                                              Federal Defenders of Eastern WA & ID
12                                            10 North Post, Suite 700
                                              Spokane, WA 99201
13                                            (509) 624-7606
                                              Lorinda_Youngcourt@fd.org
14

15

16

17

18

19

20

21
     MOTION FOR UNREDACTED DISCOVERY - 3
